Citation Nr: 0622789	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  98-10 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic condition 
manifested by poor circulation of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to July 1973.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from April 1998 and January 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

In September 2001, the Board remanded the issues of 
entitlement to service connection for diabetes mellitus, 
essential hypertension, a chronic kidney disorder, and a 
chronic condition manifested by poor circulation of the lower 
extremities to the RO.  In a January 2003 rating decision, 
with the exception of the claim for the disability in the 
lower extremities, entitlement to service connection for 
these disabilities were granted by the RO.  This represents a 
full grant of the benefits sought as to these claims.  

Subsequent to the January 2003 rating decision, the veteran 
perfected an appeal with respect to the issue of entitlement 
to an effective date earlier than June 27, 1997, for a grant 
of service connection for hypertension to include whether 
there was clear and unmistakable error (CUE) in a January 
1975 rating decision. 

In January 2004, the veteran testified at a hearing before a 
Veterans Law Judge.  The tape of that hearing was lost and a 
transcript of that hearing could not be obtained.  As such, 
in November 2004, the case was remanded again to schedule the 
veteran for another hearing.  In February 2005, the veteran 
testified at a hearing at the RO before the undersigned.  

In July 2005, the Board denied entitlement to an effective 
date earlier than June 27, 1997, for a grant of service 
connection for hypertension to include whether there was CUE 
in a January 1975 rating decision and remanded the claim of 
entitlement to service connection for a chronic condition 
manifested by poor circulation of the lower extremities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the Board regrets the additional delay in the 
adjudication of the remaining issue on appeal, it must once 
again be remanded because additional pertinent evidence was 
forwarded to the Board in March 2006 without initial RO 
review and there is no evidence that the appellant waived his 
right to that review.  38 C.F.R. § 19.31 (2005).

Next, the Board notes that the appeal was remanded in July 
2005 to obtain copies of the veteran's records from the 
Social Security Administration (SSA).  In August 2005, the 
SSA notified VA that they were unable to locate his folder.  
However, in March 2006 the veteran filed with VA a copy of 
his November 2004 SSA administration decision that found him 
totally disabled since April 2004, based on VA treatment 
records and a report from Douglas Kelly, M.D.

While the record shows that VA has obtained the veteran's 
identified VA treatment records, it does not show that VA has 
obtained Dr. Kelly's report.  Accordingly, on remand, another 
request should be made to obtain the veteran's SSA records.  
See Tetro v. Gober, 14 Vet. App. 110 (2000) (VA has the duty 
to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists); Stegall v. West, 11 Vet. App. 268 (1998) (where the 
remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance).  Given the 
records already found in the claim's file, the request should 
be limited to a specific request for Dr. Kelly's report and 
other non-VA medical records relied on by the SSA in making 
its decision.  

If, while in remand status, medical records obtained by VA 
show the veteran being diagnosed with a chronic disease 
process manifested by poor circulation of the lower 
extremities, he should also be provided a VA examination to 
determine whether that chronic disease process was caused or 
aggravated by military service or by an already service 
connected disability.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2005); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Allen v. Brown, 
7 Vet. App. 439 (1995).

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims held 
that the Veterans Claims Assistance Act of 2000 (VCAA), 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b)(2005) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for a chronic 
condition manifested by poor circulation of the lower 
extremities.  As these questions are potentially involved in 
the present appeal, this case must also be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the remaining claim on 
appeal as outlined by the Court in 
Dingess.  The corrective notice should, 
among other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claim.

2.  The RO should contact the SSA and 
request copies of Dr. Thomas Kelly's 
report (received by SSA on 11/01/04) as 
well as any other non-VA medical records 
they relied on in making their decision.  
If any pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claim's file, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claim's folder.

3.  If, after undertaking the above 
development, the RO finds medical 
evidence of a chronic condition 
manifested by poor circulation of the 
lower extremities, it should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the etiology of the lower extremity 
circulatory disorder.  The claim's folder 
is to be provided to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner should 
provide an opinion as to the diagnosis of 
the chronic condition manifested by poor 
circulation of the lower extremities; 
a.  if chronic condition manifested 
by poor circulation of the lower 
extremities is diagnosed, the 
medical specialist should assess the 
nature, severity, and manifestations 
of any lower extremity circulatory 
disorder found to be present.
 
b.  The medical specialist is 
requested to render an opinion as to 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed chronic 
condition manifested by poor 
circulation of the lower extremities 
was caused by military service, or 
whether such an etiology or 
relationship is less than unlikely 
(i.e., less than a 50-50 
probability).
      
c.  The physician should proffer an 
opinion, with supporting analysis, 
as to the likelihood that the 
veteran's diagnosed chronic 
condition manifested by poor 
circulation of the lower extremities 
was caused by or aggravated by his 
service- connected diabetes 
mellitus, type 2, hypertensive 
vascular disease/hypertensive renal 
disease, or residuals of a fracture 
of the 5th right metacarpal.  The 
degree of a chronic condition 
manifested by poor circulation of 
the lower extremities that would not 
be present but for the service-
connected connected diabetes 
mellitus, type 2, hypertensive 
vascular disease/hypertensive renal 
disease, or residuals of a fracture 
of the 5th right metacarpal should 
be identified.  A rationale should 
be provided for all opinions 
expressed, and the examination 
report should indicate if the 
veteran's medical records were 
reviewed.  
      
5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159.  Any relevant notices must be in 
compliance with Dingess. 

6.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since the December 2005 SSOC, to include 
a summary of the evidence received, 
including that filed directly with the 
Board, and any evidence not received, and 
all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


